PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/951,003
Filing Date: 11 Apr 2018
Appellant(s): MORRONI et al.



__________________
Dawn Jos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [1/14/2021].
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
(2) Response to Argument
The 1/14/2021 Appeal Brief [hereinafter "AB"] appeals the 7/14/2020 Final Rejection of pending, examined claims 1-8, 15-17, 19, and 20. The AB contends that claim 18 is allowable for the same reason that claim 15 is allowable, which contention appears to be a typo because claim 18 in fact is cancelled as shown in the index of claimed attached to the AB. 
The AB separately argues only the independent claims and expressly waives separately arguing the patentability, over the prior art, of dependent claims 2-8, 16, 17, 19, and 20. The AB expressly recognizes that dependent claims 2-8, and 16, 17, 19, and 20 "stand or fall together with independent claim[s 1 and 15, respectively]." 
It is also noted that the argument directed to why claim 15 should be allowed copies part of the argument for overturning the rejection of claim 1, but does NOT present independent argument(s). The response to Appellants' arguments re claim 15, and the reasons for why the rejection of claim 15 should be sustained, therefore, is combined with those for claim 1. 
With respect to Independent claims 1 and 15, the AB urges that the rejection is improper "because modifying the device of Sharma with Hernandez renders the device of Sharma inoperable for its intended purpose and therefore, lacks motivation to combine." See, AB, page 5, 2nd full paragraph. In making this contention, the AB quotes In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) for the proposition: "If a proposed modification would render the prior art invention being rd full paragraph. 
In the last paragraph of page 5, continuing to page 6, the AB argues that:
"modifying the device of Sharma with Hernandez renders the device of Sharma inoperable for its intended purpose and therefore, lacks motivation to combine. Specifically, Sharma teaches the capacitor 102 a,b on the same side as the die 104. Hernandez teaches the capacitor 34 attached to a lead frame (16/22). Fig. 2B of Sharma, as relied upon by the Examiner, teaches the capacitor 200 attached to a Kapton tape 202, which is an insulator. To make electrical connection from the capacitor to the die, in Sharma, the capacitor needs to be on the same side as in the die. There is no evidence in any of the cited references to make an electrical connection if Sharma’s device is modified with Hernandez, which suggests attaching the capacitor to an opposite side of the leadframe. Specifically, if Sharma’s device is modified with Hernandez, the capacitor will be on the opposite side of the Kapton tape with no electrical connection to the die 104, rendering the device of Sharma inoperable for its intended purpose. Therefore, the combination of Sharma with Hernandez is improper and Claim 1 and Claims dependent thereon are allowable over the combination of references."
The AB, then (see, the AB page 6, the last paragraph through the second full paragraph on page 7) expands on the above argument by noting that:
when the device of Sharma is modified with Hernandez, [the modification] renders the device of Sharma inoperable for its intended purpose simply because of the lack of a method to make electrical connection between the die and the capacitor of Sharma because of the insulator. Simply saying that any suitable technique can be used to make electrical connection is insufficient and Examiner fails to provide an articulated reasoning with Further, if "a wire bonding" is used, Appellants are unaware of any known wire bonder machine that can make an electrical connection between top and bottom (coming around the sides of the Kapton tape, almost like a good portion of a circle from a cross-sectional view of Fig 2B of Sharma), and Examiner fails to provide any other evidence as to how such a wire bond is possible or made. Appellants submit that the wire bonding option is nothing but mere opinion and imagination of the Examiner that is not in line with the technical possibilities and reality in the semiconductor packaging process. Underlined herein for emphasis.
In addition, Sharma teaches in Figure 2B, connecting the capacitor 200 to the lead fingers on the same side as the capacitor 200. Sharma’s any suitable techniques would work in this arrangement. But if modified with Hernandez, the die will be on the opposite side of the package in Fig. 2B, making it impossible to make electrical connection because of the insulator layer (Kapton tape) 202 in between. None of the cited references teach a method of making electrical connection through or around a Kapton tape.
For the foregoing reasons, modifying the device of Sharma with Hernandez renders the device of Sharma inoperable for its intended purpose and therefore, lacks motivation to combine, further fails to establish a prima facie case of obviousness. Accordingly, claim 1 as a whole, and the claims dependent thereon are patentable over Sharma with Hernandez in combination.
In response, with respect to claims 1 and 15, at the outset, it is noted that the AB does not contend that the applied prior art references (Sharma and Hernandez), in combination, fail to disclose every feature of the claimed invention, but, rather, that a person of ordinary skill in the art would not modify Sharma by the teachings of Hernandez because "modifying the device of Sharma with Hernandez renders the device 
With respect to inoperability for its intended purpose as teaching away from combining prior art references, Patent Law precedents (see, for example, M.P.E.P. §§ 2143.01V and 2143.01VI, and precedents cited therein) hold that the proposed modification ought not render the prior art being modified inoperable for its intended purpose" (see, for example, In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)), but affirming a finding of obviousness when "[n]othing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties" (see, for example, In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016)).
The Federal Circuit has also noted that "[a]lthough statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." See, for example, In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998), wherein the court agreed that stressing simplicity in a first reference (which stressed simplicity was based on the taught emulsification of the debris) did NOT teach away from the addition of a channel for the recovery of the debris. See, also, Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court noting that "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, '[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine'" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted; underlined herein for emphasis)). 
With respect Sharma, it is noted that Sharma teaches placing the passive component (the capacitor 102a/102b) in a cavity/cutout, on the same side as the die 104, to which it is connected through leadframe 106. See, for example, FIG. 2B. Clearly the die 104 and the passive component 102a/102b are electrically connected, and or whether the die 604 and passive component 606 are placed on opposite sides of the leadframe 602 (as in Sharma's embodiment of FIG. 6; see, for example, Sharma [0072]-[0074]). 
With respect to Hernandez, it is noted that Hernandez also teaches wire-bonding as a means for electrically connecting the capacitor to the leadframe to the chip. See, for example, Hernandez, column 4, line 37 to column 5, line 29. 
Accordingly, both Sharma and Hernandez expressly teach that wire-bonding a passive component (which both disclose as having a scope including a capacitor) and a leadframe is an appropriate and feasible means for establishing electrical contact between the passive component and the leadframe, and therefore between the passive component and the chip—whether the passive component is on the same side (as in Sharma) or the opposite side (as in Sharma and in Hernandez) of the chip across the leadframe, regardless of whether the passive component is mechanically attached to the leadframe by Kapton tape. 
Explicitly, therefore, both Sharma and Hernandez are evidence that the prior art well recognized and taught that connecting a passive component (having a scope including a capacitor) to a leadframe by way of wire bonding was feasible and enabled (and therefore having the predictable result of establishing electrical connection, with the reasonable expectation that the package would work and achieve the expected disclosed benefits), let alone not rendering the teachings of either Sharma or Hernandez inoperable for their intended purpose.
Appellants are unaware of any known wire bonder machine that can make an electrical connection between top and bottom (coming around the sides of the Kapton tape, almost like a good portion of a circle from a cross-sectional view of Fig 2B of Sharma)" is noted but found woefully unpersuasive for several alternative reasons, including:
(1) that Appellants' admitted ignorance is irrelevant (since obviousness is predicated on what a person having ordinary skill in the art is presumed to know, which is the prior art); 
(2) alternatively, that Appellants' admitted lack of knowledge of the prior art would not be a credible; let alone sufficient proof for knowledge of lack in the prior art; 
(3) alternatively, in view of the appellant-independent evidence provided by Sharma and Hernandez (see, for example, Hernandez stating "wire bonding' [is] well known"); 
(4) alternatively, and contrary to the straw-person image Appellants conjure ("coming around the sides of the Kapton tape, almost like a good portion of a circle from a cross-sectional view of Fig 2B of Sharma"), a person having an ordinary skill in the art (let alone being skilled in the art) knew, at least in view of Hernandez, that the wire bonding between the chip (and passive component) and the leadframe would be at points near the chip (passive component) and the leadframe. See, for example, Hernandez, column 4, lines 41-43 (describing the wire bonding of chip 28 and fingers 16 of leadframe 10), and column 4, lines 53-68 describing the wire bonding of passive component (capacitor) 34 and fingers 16' of leadframe 10); and 
 (5) alternatively, and contrary to the misleading contention that a modifying the embodiment of Sharma by the teaching of Hernandez would require rendering the product of Sharma inoperative, or require significant redesign of Sharma, because Sharma describes an embodiment wherein Kapton tape 
Accordingly, and contrary to the contention in the AB, "that the wire bonding option is nothing but mere opinion and imagination of the Examiner that is not in line with the technical possibilities and reality in the semiconductor packaging process," one of ordinary skill in the art is presumed to know at least for a good part of three decades (by way of Hernandez) that wire bonding the passive component (having scope including a capacitor) to the leadframe, which is electrically connected to the semiconductor die (chip), is disclosed by both Sharma and Hernandez. 
Accordingly, and contrary to the contention in the AB, "[n]othing in [Sharma and Hernandez] teaches that the proposed modification would have resulted in an 'inoperable' process or a … product with undesirable properties." See, for example, In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016)). 
In conclusion, as applied to claims 1 and 15, and noted in the 7/14/2020 Final Rejection, Hernandez:
(1) teaches that it would be suitable to place the decoupling capacitor 34 so it "resides on a side of the leadframe [22] opposite the semiconductor die [28], wherein the capacitor [34] is under the semiconductor die [28] from a cross-sectional view of the semiconductor package," as is recited in pending, rejected claims 1 and 15 (see, e.g., Fig. 2, and see, column 4, lines 50-52, stating: "a ... decoupling capacitor 34 is attached to the bottom surface of die support platform 22 which is opposite the surface thereof supporting integrated circuit chip 28"); and 

And, as applied to claims 1 and 15 in the 7/14/2020 Final Rejection, according to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Sharma so the capacitor is under the semiconductor die (and on the other side of the lead frame from where the die is) from a cross-sectional view of the package, as taught suitable and desirable by Hernandez "so the close proximity between the decoupling capacitor and IC chip provides noise decoupling with very low inductance." 
For the above reasons, the rejection of claims 1 and 15 should be sustained.
The AB expressly recognizes that dependent claims 2-8, and 16, 17, 19, and 20 "stand or fall together with independent claim[s 1 and 15, respectively]." At least for this reason therefore the rejection of claims 2-8 and 16, 17, 19, and 20 should be sustained.
(3) CONCLUSION
For the above reasons, it is believed that the rejections in the 7/14/2020 Final Rejection should be sustained.
Respectfully submitted,
/HRAYR A SAYADIAN/
Primary Examiner, AU 2814
Conferees:
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814  
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.